DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant has elected Invention IV, claims 14–16 and 21–34 without traverse.  Applicant Rem. dated Dec. 16, 2020 (“Applicant Rem.”) 6.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites
22.    The humidifying air purifier according to claim 21, wherein, in the space between the first base and the air intake, a recessed portion for guiding air inflow to the air intake is defined.  Emphasis added.

Claim 22 is indefinite because the phrase “in the space between the first base and the air intake” lacks antecedent basis.  MPEP 2173.05(e).  This feature is not inherent to the device of claim 21 because it is possible for the device to have multiple 
22.    The humidifying air purifier according to claim 21, wherein, in a space between the first base and the air intake, a recessed portion for guiding air inflow to the air intake is defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15 and 24–29 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin, US 3,610,589 (“Paulin”) in view of Jong, KR20150146185(A)1 (“Jong”) and in further view of Kudirka et al., US 4,737,173 (“Kudirka”).  Claim 16 is Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin in view of Jong in view of Kudirka and in further view of Ojeda, US 2015/0084215 (“Ojeda”).  Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin in view of Jong in view of Kudirka in view of Ojeda and in further view of Brown et al., US 2009/0096118 (“Brown”).  Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin in view of Jong in view of Kudirka and in further view of Morton, US 6,705,535 (“Morton”).  Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin in view of Jong in view of Kudirka and in further view of Rock, US 4,953,991 (“Rock”).  Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin in view of Jong in view of Kudirka in further view of Morton and in further view of Ojeda.
Claim 14 discloses a humidifying air purifier comprising a cabinet with an upper panel, a side panel and a door assembly.  The door assembly is installed to enter or exit an inner space of the cabinet.  The door assembly includes a drawer on which an air filter is installed.  The door assembly also comprises a door panel which is supported on a front surface of the drawer.  At least one of the door panel, side panel or upper panel is made of wood material.
Paulin discloses a humidifier cabinet 10 with an upper panel (top wall 13), a side panel (sidewall 12) and a door assembly (reservoir drawer 14).  Paulin Fig. 1, col. 1, ll. 66–col. 2, ll. 27.  The humidifier cabinet 10 comprises a wall 11 comprising air inlet Id.  The wall 11 is on the same side of the cabinet 10 as the reservoir drawer 14.  Id. 

    PNG
    media_image1.png
    917
    659
    media_image1.png
    Greyscale

Paulin differs from the claimed invention because the reservoir drawer 14 is not attached to the wall 11 (which contains inlet filter screen 25).  Therefore, the reference does not explicitly teach “a drawer on which an air filter is installed” as required by claim 14.  Additionally, Paulin differs from claim 14 because it does not disclose that any of the panels of cabinet 10 are made of wood.
Regarding the first issue, “the use of a one piece construction” instead of a structure comprising separated parts “would be merely a matter of obvious engineering choice.”  MPEP 2144.04(V)(B) (internal citations and quotations omitted).  Additionally, in the humidifier arts, Jong teaches that the intake port of an air humidifier may be formed in various parts of a humidifier.  Jong Figs. 3, 4, [0032].  In one embodiment, Jong illustrates the intake 110a being formed in a door allowing access to the interior of the humidifier.  Id.  It would have been obvious for Paulin’s wall 11 and reservoir cabinet 
Regarding the second issue, in the air purifier arts, Kudirka teaches an air purifier cabinet 100 comprising panels manufactured from wood particle board covered in fabric.  Kudirka Fig. 2, col. 6, ll. 9–16, col. 7, ll. 33–36.  It would have been obvious to construct Paulin’s sidewall 12 from wood particle board covered in fabric because this material is useful for manufacturing the panels of an air purifier cabinet.  See MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
With these modifications, Paulin teaches the limitations of claim 14:
“A humidifying air purifier (humidifier cabinet, Paulin Fig. 1, col. 1, ll. 66–75) comprising:
a cabinet (housing 10, id. at Fig. 1, col. 1, ll. 66–68), wherein the cabinet includes a body frame (the frame of housing 10, id. at Fig. 1) having an opened front surface (the surface of housing 10 openable by reservoir drawer 14, id. at Fig. 1, col. 1, ll. 66–75), a side panel coupled to a side surface of the body frame (sidewall 12, id. at Fig. 1, col. 1, ll. 66–75), and an upper panel coupled to an upper side of the side panel (top wall 13, id
a door assembly installed to enter or exit an inner space of the cabinet (water reservoir drawer 14, id. at Fig. 1, col. 1, ll. 69–75), wherein the door assembly includes:
a drawer on which an air filter is installed (it would have been obvious for the wall 11 containing filter screen 25, to be integrated with the reservoir drawer 14, for the reasons stated above, id. at Fig. 1, col. 1, ll. 66–col. 2, ll. 27);
a door panel configured to selectively open and close the opened front surface of the body frame, and supported on a front surface of the drawer (the front surface of the reservoir drawer 14 with the wall 11 connected to it, as explained above, id. at Fig. 1, col. 1, ll. 66–col. 2, ll. 27),
wherein at least one of the door panel, the side panel, or the upper panel is made of wood material (it would have been obvious for sidewall 12 to be manufactured from wood particle board covered in fabric for the reasons stated above).”
Regarding claim 15, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 14, 
wherein at least one of the door panel, side panel, or the upper panel has a plurality of grooves engraved in a respective inner surface thereof (top wall 13 has a plurality of grooves which receive louvers 27, 28, 29, Paulin Fig. 1, col. 2, ll. 7–27).”
Claim 16
Paulin teaches that its upper panel (top wall 13) comprises louvers 27, 28, 29 that extend across an opening in the upper panel 13.  Paulin Fig. 1, col. 2, ll. 7–27.  These louvers have a frame-like structure and would provide at least some reinforcement to the upper panel 13.
Paulin differs from claim 16 because it does not disclose that the louvers 27, 28, 29 are manufactured from metal.  However, it would have been obvious to construct the louvers 27, 28, 29 from metal because Mackay teaches that metal is a suitable material for constructing louvers in an air purifying assembly.  Mackay col. 5, ll. 18–31; MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
Claim 21, requires that for the humidifying air purifier according to claim 14, the cabinet further includes a base.  The base includes a first base, a base connecting portion extending upward from a rear side of the first base, and a second base extending rearward from the base connecting portion.  The door assembly is supported by the second base and further includes an air intake formed on a bottom surface of the drawer.  Claim 22 requires that for the device of claim 21, in a space between the first base and the air intake, a recessed portion for guiding air flow to the air intake is defined.
Paulin teaches that its reservoir drawer 14 is supported by a base of the cabinet 10. Paulin Fig. 4.  However, Paulin as modified does not teach that its base has the same configuration as claimed.
However, Ojeda discloses a humidifier 10 comprising a base (seen in the annotated version of Fig. 9 below).  The base has a first base, a base connecting Id. at Fig. 3, [0024].  In a space between Ojeda’s first base and the air intake 44, a recessed portion for guiding air flow to the air intake is defined (the surface formed on the bottom of Ojeda’s base that leads to intake 44, seen in Fig. 3).  It would have been obvious to use Ojeda’s base configuration as the base in Paulin because this would involve simply swapping one base configuration of a humidifier device for another.  With this modification, Paulin’s air intake 24 and screen 25 would be provided in the same position as Ojeda’s air intake 44.
Claim 23 requires that the device of claim 22 further comprises a lighting device that irradiates light toward the first base is installed in the recessed portion. 
Paulin as modified does not teach this feature.  However, Brown discloses that it is beneficial to provide a UV lamp 38 adjacent to an air inlet of a humidifier to kill bacteria.  Brown Fig. 4, [0012].  It would have been obvious to provide Brown’s UV light in the recessed portion of Paulin’s modified base for this purpose.  Because the UV light would irradiate light in all directions, some of the light would be directed toward the first base.

    PNG
    media_image2.png
    1047
    1726
    media_image2.png
    Greyscale

 Regarding claim 24, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 22, the door assembly further includes a humidifying filter installed in the drawer and through which the air passing through the filter passes (evaporator drum 17, Paulin Fig. 4, col. 2, ll. 7–27)2.”
Regarding claim 25, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 24, wherein the air intake, the air filter and the humidifying filter are successively aligned in a direction of the enter and exit of the door assembly (as seen by the fluid flow arrows in Fig. 4).”
Claim 26 requires that for the humidifying air purifier according to claim 25, the cabinet further includes an air blowing fan.  The air filter, the humidifying filter and the 
Paulin teaches that its humidifier comprises a fan (motor 35 and fan propeller 36) downstream of filter screen 25.  Paulin Fig. 4, col. 2, ll. 37–47.  Paulin differs from claim 26 because the fan 35, 36 is upstream of the drum 17 (i.e., the humidifying filter).  However, it would have been obvious to provide the fan 35, 36 opposite to the position where it is seen in Fig. 4 because locating the fan 35, 36 in this position would not change the operation of the device, and therefore would be merely rearranging the parts of the humidifier.  
Regarding claim 27, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 14, wherein the drawer includes:
a door side surface portion extending rearward from both sides of the front surface of drawer (the side panels of reservoir drawer 14, Paulin Fig. 1, col. 1, ll. 69–75), and supporting the air filter to face the front surface of the drawer (id. at Fig. 4); and
a panel coupling portion coupled to a rear surface of the door panel (the portion where the front panel of reservoir drawer 14 is coupled to the side panels of the reservoir 14, id. at Fig. 1).”
Regarding claim 28, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 27, wherein the panel coupling portion recessed rearward from the front surface of the drawer (as the portion where the front panel of reservoir drawer 14 is coupled to the side panels of the reservoir 14 is recessed rearward from the front surface of the reservoir 14, Paulin Fig. 1).”
a
Regarding claim 29, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 14, wherein the door assembly further includes a humidifying filter installed in the drawer (evaporator drum 17, Paulin Fig. 4, col. 2, ll. 7–27)3 and positioned rearward than the air filter (as seen by the fluid flow arrows in Fig. 4).”
Claim 30 requires that for the humidifying air purifier according to claim 14, the body frame further includes a bar coupled to front ends of the side surface to define the opened front.  The door assembly further includes a sealing frame in contact with a front surface of the bar and coupled to a rear surface of the door panel.  Claim 31 requires that for the device of claim 14, when the drawer is drawn into the body frame, at least two of the outer surfaces of the sealing frame are in contact with at least one of the bar and the side panel so as to seal the opened front surface.  
Paulin teaches that the frame of its cabinet 10 includes a bar coupled to front ends of the side surfaces to define the opened front (when modified such that the wall 11 is integral with reservoir 14), as seen in the annotated version of Fig. 1 below.

    PNG
    media_image3.png
    898
    1054
    media_image3.png
    Greyscale

Paulin differs from claims 30 and 31 because it does not explicitly disclose that door assembly further includes a sealing frame in contact with a front surface of the bar coupled to a rear surface of the door panel.  
However, Morton discloses a humidifier 10 with an opening 26 provided on the side.  Morton Fig. 1, col. 2, ll. 14–27.  The opening 26 receives a heat exchanger 32 which can be inserted and removed from the interior of the humidifier 10 through opening 26.  Id.  The outer perimeter of the opening 26 is surrounded by a gasket 34 to prevent air from leaking out of the opening 26 when the heat exchanger 32 is installed.  Id. It would have been obvious to provide Morton’s gasket 32 on the perimeter of 
Claim 32, requires the humidifying air purifier of claim 14 further comprises a sliding rail installed at lower ends of the body frame and a rail guide installed at lower ends of the drawer and coupled with the sliding rail.
Paulin teaches that its reservoir 14 slides in and out of the cabinet 10 like a drawer.  Paulin Fig. 1, col. 1, ll. 69–75.  However, Paulin does not teach rails on the reservoir 14 and cabinet 10 that engage with one another to allow this movement to occur.
However, Rock discloses a pull-out guide assembly for a drawer comprising running members 5 installed within the cabinet of the drawer and pull-out rails 6 provided on the bottom of the drawers to be located within the cabinet.  Rock Fig. 1, col. 2, ll. 49–59.  It would have been obvious to mount Rock’s running members 5 to the bottom of Paulin’s cabinet 10 and pull-out rails 6 to bottom of Paulin’s reservoir drawer 14 because Rock’s configuration is conventional for allowing a drawer to be pulled in and out of a cabinet.
Claim 33 requires that for the device of claim 30, the door assembly further includes an intake formed at a bottom of the drawer wherein a lower end of the sealing frame forms part of the intake.  
It would have been obvious for the Paulin’s intake 24 to be located on the bottom of the drawer 14 because Ojeda teaches that it is conventional for the intake of a humidifier to be located in this position.  Ojeda Figs. 3, 9, [0024].  The body of Paulin’s 
Regarding claim 34, Paulin as modified teaches the limitations of the claim:
“The humidifying air purifier according to claim 33, wherein the sealing frame includes a first end portion and a second end portion extending from opposite lower ends of the sealing frame to face each other (the front and back ends of Paulin’s drawer 14, Paulin Fig. 1), and
the first end portion and the second end portion are spaced apart to form the part of the intake (as the intake would be formed between these two end portions when located in the bottom of Paulin’s drawer 14).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Jong is the 20-page Foreign Reference dated May 11, 2020.  A machine translation of Jong is provided with this communication.  The Examiner relies on the original version for the figures and the machine translation for the text.
        2 Drum 17 is a humidifying filter because it is constructed from polyurethane foam which is capable of filtration.  Paulin col. 2, ll. 7–27.
        3 Drum 17 is a humidifying filter because it is constructed from polyurethane foam which is capable of filtration.  Paulin col. 2, ll. 7–27.